DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, 11, 12, 15, 16, and 24 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al (US Patent Application Publication 2019/0274177) in view of Eipe et al (US Patent Application Publication 2013/0128873), and further in view of Murakami et al (US Patent Application Publication 2019/0109628). Hereinafter Kuge, Eipe, and Murakami.

Regarding claim 1, Kuge discloses a method for enabling signaling message correlation in a telecommunication network, the method being performed by a network node (NR Node) in the telecommunication network, the method comprising: 
receiving a first signaling message as part of a signaling procedure among a plurality of network nodes in the telecommunication network (the UE (user equipment) transmits an RRC (Radio Resource Control) message including an attach request message to the NR (New Radio Access Technology) node, paragraph [0221]; the NR node receives a first signaling message from the UE), the first signaling message being transmitted using a first signaling protocol and including a correlation identifier being propagated along a message flow of the signaling procedure (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the RRC message includes correlated identification information and an attach request message that is a NAS message (i.e. the message is in NAS protocol)), the correlation identifier enabling correlation of signaling messages in the message flow (the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, where each device indicates a slice type and/or a service type requested by the UE, to indicate a request for connection using a slice type and/or a service type that is allowed by the network, paragraphs [0221] – [0224]), the signaling procedure comprising at least one of: 
an attach procedure of a user equipment to the telecommunication network (the UE transmits an RRC message including an attach request message to the NR node, paragraph [0221]; the NR node receives an attach request message from the UE if the UE is registered in the core network); and 
a registration procedure of a user equipment with a subsystem of the telecommunication network (the attach procedure is a procedure initiated by the UE to connect to the network, where the UE initiates the attach procedure in a case that the UE is not registered, paragraph [0186]; the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the second identification information includes information such as registration information of the UE, paragraph [0144]; the NR node receives an attach request to register the UE to the network).
However, Kuge does not explicitly disclose “triggering transmitting a second signaling message as part of the signaling procedure using a second signaling protocol different from the first signaling protocol, the correlation identifier of the first signaling message being incorporated into the second signaling message for further propagation, the correlation identifier being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol.”
Eipe discloses “triggering transmitting a second signaling message as part of the signaling procedure using a second signaling protocol different from the first signaling protocol, the correlation identifier of the first signaling message being incorporated into the second signaling message for further propagation, the correlation identifier is carried as encoded information within an existing parameter field of the respective signaling protocol” as the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the message is encrypted, and the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).
However, Kuge and Eipe do not explicitly disclose “the correlation identifier is carried in an extension field of the respective signaling protocol.”
Murakami discloses Extended Capabilities field that includes Capabilities ID, where the designated ID and length of the Extended Capabilities field are transmitted to the base station (paragraphs [1837] – [1839]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge, Eipe, and Murakami before him or her, to incorporate the Extended Capabilities field as taught by Murakami, to improve the modified attach request message of Kuge-Eipe for the motivation of improving the data communication speed (paragraph [0002] of Murakami).

Regarding claim 2, Kuge, Eipe, and Murakami disclose the method of claim 1, Kuge discloses wherein the signaling procedure is initiated by a user equipment (the UE (user equipment) transmits an RRC (Radio Resource Control) message including an attach request message to the NR (New Radio Access Technology) node, paragraph [0221]).

Regarding claim 4, Kuge, Eipe, and Murakami disclose the method of claim 1, Kuge discloses wherein the correlation identifier is generated by a user equipment for propagation in the signaling procedure (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]).

Regarding claim 5, Kuge, Eipe, and Murakami disclose the method of claim 1, but Kuge does not explicitly disclose wherein the correlation identifier is generated by a particular network node among the plurality of network nodes upon receipt of a signaling message without correlation identifier as part of the signaling procedure.
Eipe discloses the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]).   
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).

Regarding claim 6, Kuge, Eipe, and Murakami disclose the method of claim 5, but Kuge does not explicitly disclose wherein the particular network node is one of an edge node of the telecommunication network and a subsystem thereof.
Eipe discloses the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]). The HeNB is an edge node.   
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).

Regarding claim 7, Kuge, Eipe, and Murakami disclose the method of claim 4, Kuge discloses wherein the correlation identifier is propagated in all messages of the signaling procedure subsequent to the generation of the correlation identifier (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]).

Regarding claim 8, Kuge, Eipe, and Murakami disclose the method of claim 1, Kuge and Eipe disclose wherein each of the first signaling protocol and the second signaling protocol is one of: 
an S1 Application Protocol, S1AP (Eipe: the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, paragraph [0033]; i.e. second signaling protocol), 
a Non Access Stratum, NAS, protocol (Kuge: the attach request message is a NAS (Non-Access-Stratum) message, paragraph [0221]; i.e. first signaling protocol), 
a Diameter protocol, 
a Lightweight Directory Access Protocol, LDAP, 
a General Packet Radio Service, GPRS, Tunneling Protocol for Control plane, GTP-C, 
a GPRS Tunneling Protocol for User plane, GTP-U, 
a Session Initiation Protocol, SIP, and 
a Media Gateway Control Protocol, Megaco/H.248.

Regarding claim 11, Kuge discloses a method for enabling signaling message correlation in a telecommunication network, the method being performed by a network node operating a central data repository of the telecommunication network, the method comprising: 
receiving a first signaling message as part of a signaling procedure among a plurality of network nodes in the telecommunication network (the UE transmits an RRC message including an attach request message to the CPF node via the NR node, paragraph [0221]), the first signaling message including a correlation identifier being propagated along a message flow of the signaling procedure (the UE transmits an RRC message including an attach request message to the CPF node via the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the RRC message includes correlated identification information and an attach request message that is a NAS message (i.e. the message is in NAS protocol)), the correlation identifier enabling correlation of signaling messages in the message flow (the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, where each device indicates a slice type and/or a service type requested by the UE, to indicate a request for connection using a slice type and/or a service type that is allowed by the network, paragraphs [0221] – [0224]); 
triggering storing the correlation identifier in the central data repository in association with a user equipment associated with the signaling procedure (each device transmits and/or receives one or multiple pieces of identification information included in each control message, and store each piece of identification information as a context, paragraph [0185]; the MME context stored for each UE includes one or multiple of an IMSI, an MSISDN, an MM State, a GUTI, an ME Identity, a UE Radio Access Capability, a UE Network Capability, a MS Network Capability, an Access Restriction, an MME F-TEID, an SGW F-TEID, an eNB Address, an MMEUE S1AP ID, an eNB UE S1AP ID, an NR node Address, an NR node ID, a WAG Address, and a WAG ID, paragraph [0106]; the CPF performs first condition determination based on reception of the attach request message, paragraphs [0228] – [0229]); and 
However, Kuge does not explicitly disclose “triggering transmitting a second signaling message as part of the signaling procedure, at least one correlation identifier stored in the central data repository in association with the user equipment is incorporated into the second signaling message for further propagation, the correlation identifier stored in the central data repository being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol.”
Eipe discloses “triggering transmitting a second signaling message as part of the signaling procedure, at least one correlation identifier stored in the central data repository in association with the user equipment is incorporated into the second signaling message for further propagation, the correlation identifier stored in the central data repository is carried as encoded information within an existing parameter field of the respective signaling protocol” as the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the message is encrypted, and the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]), and the MME determines whether to grant the attach request after receiving the attach request, where the MME initiates the creation of its own UE context by generating the MME UE S1AP ID that will be used for the S1 connection to the UE (paragraph [0035]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the MME/CPF incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE. The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).
However, Kuge and Eipe do not explicitly disclose “the correlation identifier stored in the central data repository being at least one of carried in an extension field of the respective signaling protocol.”
Murakami discloses Extended Capabilities field that includes Capabilities ID, where the designated ID and length of the Extended Capabilities field are transmitted to the base station (paragraphs [1837] – [1839]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge, Eipe, and Murakami before him or her, to incorporate the Extended Capabilities field as taught by Murakami, to improve the modified attach request message of Kuge-Eipe for the motivation of improving the data communication speed (paragraph [0002] of Murakami).

Regarding claim 12, Kuge, Eipe, and Murakami disclose the method of claim 11, Kuge discloses wherein at least two correlation identifiers are stored in the central data repository in association with the user equipment, each of the at least two correlation identifiers resulting from a different signaling procedure, wherein the at least two correlation identifiers are incorporated into the second signaling message for further propagation (each device transmits and/or receives one or multiple pieces of identification information included in each control message, and store each piece of identification information as a context, paragraph [0185]; the MME context stored for each UE includes one or multiple of an IMSI, an MSISDN, an MM State, a GUTI, an ME Identity, a UE Radio Access Capability, a UE Network Capability, a MS Network Capability, an Access Restriction, an MME F-TEID, an SGW F-TEID, an eNB Address, an MMEUE S1AP ID, an eNB UE S1AP ID, an NR node Address, an NR node ID, a WAG Address, and a WAG ID, paragraph [0106]).

Regarding claim 15, Kuge discloses a computing unit for executing a network node (NR node) enabling signaling message correlation in a telecommunication network, the computing unit comprising at least one processor (control unit) and at least one memory (storage unit), the at least one memory containing instructions executable by the at least one processor such that the network node is configured to perform a method for enabling signaling message correlation in a telecommunication network, the method being performed by a network node in the telecommunication network (the control unit is a function unit for controlling the eNB/NR node that implements various processes by reading out and performing various programs stored in the storage unit, paragraphs [0096] – [0097]), the method comprising: 
	receiving a first signaling message as part of a signaling procedure among a plurality of network nodes in the telecommunication network (the UE (user equipment) transmits an RRC (Radio Resource Control) message including an attach request message to the NR (New Radio Access Technology) node, paragraph [0221]; the NR node receives a first signaling message from the UE), the first signaling message being transmitted using a first signaling protocol and including a correlation identifier being propagated along a message flow of the signaling procedure (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the RRC message includes correlated identification information and an attach request message that is a NAS message (i.e. the message is in NAS protocol)), the correlation identifier enabling correlation of signaling messages in the message flow (the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, where each device indicates a slice type and/or a service type requested by the UE, to indicate a request for connection using a slice type and/or a service type that is allowed by the network, paragraphs [0221] – [0224]), the signaling procedure comprising at least one of: 
an attach procedure of a user equipment to the telecommunication network (the UE transmits an RRC message including an attach request message to the NR node, paragraph [0221]; the NR node receives an attach request message from the UE if the UE is registered in the core network); and 
a registration procedure of a user equipment with a subsystem of the telecommunication network (the attach procedure is a procedure initiated by the UE to connect to the network, where the UE initiates the attach procedure in a case that the UE is not registered, paragraph [0186]; the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the second identification information includes information such as registration information of the UE, paragraph [0144]; the NR node receives an attach request to register the UE to the network).
However, Kuge does not explicitly disclose “triggering transmitting a second signaling message as part of the signaling procedure using a second signaling protocol different from the first signaling protocol, the correlation identifier of the first signaling message being incorporated into the second signaling message for further propagation, the correlation identifier being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol.”
Eipe discloses “triggering transmitting a second signaling message as part of the signaling procedure using a second signaling protocol different from the first signaling protocol, the correlation identifier of the first signaling message being incorporated into the second signaling message for further propagation, the correlation identifier is carried as encoded information within an existing parameter field of the respective signaling protocol” as the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the message is encrypted, and the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).
However, Kuge and Eipe do not explicitly disclose “the correlation identifier is carried in an extension field of the respective signaling protocol.”
Murakami discloses Extended Capabilities field that includes Capabilities ID, where the designated ID and length of the Extended Capabilities field are transmitted to the base station (paragraphs [1837] – [1839]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge, Eipe, and Murakami before him or her, to incorporate the Extended Capabilities field as taught by Murakami, to improve the modified attach request message of Kuge-Eipe for the motivation of improving the data communication speed (paragraph [0002] of Murakami).

Regarding claim 16, Kuge discloses a computing unit for executing a network node (MME/CPF) enabling signaling message correlation in a telecommunication network, the network node operating a central data repository of the telecommunication network (control unit), the computing unit comprising at least one processor (control unit) and at least one memory (storage unit), the at least one memory containing instructions executable by the at least one processor such that the network node is configured to perform a method for enabling signaling message correlation in a telecommunication network, the method being performed by a network node operating a central data repository of the telecommunication network (the control unit is a function unit for controlling the MME/CPF that implements various processes by reading out and performing various programs stored in the storage unit, paragraphs [0101] – [0102]), the method comprising: 
receiving a first signaling message as part of a signaling procedure among a plurality of network nodes in the telecommunication network (the UE transmits an RRC message including an attach request message to the CPF node via the NR node, paragraph [0221]), the first signaling message including a correlation identifier being propagated along a message flow of the signaling procedure (the UE transmits an RRC message including an attach request message to the CPF node via the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]; the RRC message includes correlated identification information and an attach request message that is a NAS message (i.e. the message is in NAS protocol)), the correlation identifier enabling correlation of signaling messages in the message flow (the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, where each device indicates a slice type and/or a service type requested by the UE, to indicate a request for connection using a slice type and/or a service type that is allowed by the network, paragraphs [0221] – [0224]); 
triggering storing the correlation identifier in the central data repository in association with a user equipment associated with the signaling procedure (each device transmits and/or receives one or multiple pieces of identification information included in each control message, and store each piece of identification information as a context, paragraph [0185]; the MME context stored for each UE includes one or multiple of an IMSI, an MSISDN, an MM State, a GUTI, an ME Identity, a UE Radio Access Capability, a UE Network Capability, a MS Network Capability, an Access Restriction, an MME F-TEID, an SGW F-TEID, an eNB Address, an MMEUE S1AP ID, an eNB UE S1AP ID, an NR node Address, an NR node ID, a WAG Address, and a WAG ID, paragraph [0106]; the CPF performs first condition determination based on reception of the attach request message, paragraphs [0228] – [0229]).
However, Kuge does not explicitly disclose “triggering transmitting a second signaling message as part of the signaling procedure, at least one correlation identifier stored in the central data repository in association with the user equipment is incorporated into the second signaling message for further propagation, the correlation identifier stored in the central data repository being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol.”
Eipe discloses “triggering transmitting a second signaling message as part of the signaling procedure, at least one correlation identifier stored in the central data repository in association with the user equipment is incorporated into the second signaling message for further propagation, the correlation identifier stored in the central data repository is carried as encoded information within an existing parameter field of the respective signaling protocol” as the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the message is encrypted, and the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]),  and the MME determines whether to grant the attach request after receiving the attach request, where the MME initiates the creation of its own UE context by generating the MME UE S1AP ID that will be used for the S1 connection to the UE (paragraph [0035]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the MME/CPF incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE. The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).
However, Kuge and Eipe do not explicitly disclose “the correlation identifier stored in the central data repository being at least one of carried in an extension field of the respective signaling protocol.”
Murakami discloses Extended Capabilities field that includes Capabilities ID, where the designated ID and length of the Extended Capabilities field are transmitted to the base station (paragraphs [1837] – [1839]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge, Eipe, and Murakami before him or her, to incorporate the Extended Capabilities field as taught by Murakami, to improve the modified attach request message of Kuge-Eipe for the motivation of improving the data communication speed (paragraph [0002] of Murakami).

Regarding claim 24, Kuge, Eipe, and Murakami disclose the method of claim 2, Kuge discloses wherein the correlation identifier is generated by a user equipment for propagation in the signaling procedure (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]).

Regarding claim 25, Kuge, Eipe, and Murakami disclose the method of claim 2, but Kuge does not explicitly disclose wherein the correlation identifier is generated by a particular network node among the plurality of network upon receipt of a signaling message without correlation identifier as part of the signaling procedure.
Eipe discloses the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]).   
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).

Regarding claim 26, Kuge, Eipe, and Murakami disclose the method of claim 25, but Kuge does not explicitly disclose wherein the particular network node is one of an edge node of the telecommunication network and a subsystem thereof.
Eipe discloses the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]). The HeNB is an edge node.   
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kuge and Eipe before him or her, to incorporate the HeNB incorporating the Attach Request message from the UE into a S1 Initial UE message as taught by Eipe, to improve the NR node of Kuge for authenticating the UE before transmitting the Attach Request to MME/CPF (Control Plane Function). The motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made (paragraph [0012] of Eipe).

Regarding claim 27, Kuge, Eipe, and Murakami disclose the method of claim 24, Kuge discloses wherein the correlation identifier is propagated in all messages of the signaling procedure subsequent to the generation of the correlation identifier (the UE transmits an RRC message including an attach request message to the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message, paragraphs [0221] – [0224]).

Regarding claim 28, Kuge, Eipe, and Murakami disclose the method of claim 2, Kuge and Eipe disclose wherein each of the first signaling protocol and the second signaling protocol is one of: 
an S1 Application Protocol, S1AP (Eipe: the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, paragraph [0033]; i.e. second signaling protocol), 
a Non Access Stratum, NAS, protocol (Kuge: the attach request message is a NAS (Non-Access-Stratum) message, paragraph [0221]; i.e. first signaling protocol), 
a Diameter protocol, 
a Lightweight Directory Access Protocol, LDAP, 
a General Packet Radio Service, GPRS, Tunneling Protocol for Control plane, GTP-C, 
a GPRS Tunneling Protocol for User plane, GTP-U, 
a Session Initiation Protocol, SIP, and 
a Media Gateway Control Protocol, Megaco/H.248.

Response to Arguments
Applicant's arguments, see pages 11 – 16, filed March 21, 2022, with respect to claims 1, 2, 4 – 8, 11, 12, 15, 16, and 24 – 28 have been fully considered but they are not persuasive. Applicants argue that A) KUGE, EIPE, and MURAKAMI do not teach “the correlation identifier enabling correlation of signaling messages in the message flow” and “the correlation identifier being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol” in Claims 1, 11, 15, and 16.

In response to A), the examiner respectfully disagrees. 
First, KUGE is cited to teach “the first signaling message including a correlation identifier being propagated along a message flow of the signaling procedure” as the UE transmits an RRC message including an attach request message to the CPF node via the NR node, where the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, and the attach request message is a NAS (Non-Access-Stratum) message(paragraphs [0221] – [0224]), and “the correlation identifier enabling correlation of signaling messages in the message flow” as the UE includes at least one or more pieces of identification information of the first identification information in an attach request message and/or an RRC message, where each device indicates a slice type and/or a service type requested by the UE, to indicate a request for connection using a slice type and/or a service type that is allowed by the network (paragraphs [0221] – [0224]). The UE transmits the RRC message that includes correlated identification information and an attach request message that is a NAS message (i.e. the message is in NAS protocol)). The UE also indicates the request for connection using the slice type and/or service type that is allowed by the network (i.e. the indication that enables the UE to use the network slice or service).
However, KUGE does not explicitly disclose “the correlation identifier being at least one of carried in an extension field of the respective signaling protocol and carried as encoded information within an existing parameter field of the respective signaling protocol.” As such, EIPE is cited to teach “the correlation identifier is carried as encoded information within an existing parameter field of the respective signaling protocol” as the HeNB (home evolved node B) receives an Initial Attach procedure from the UE that includes GUTI (Globally Unique Temporary Identity) to identify the UE, where the message is encrypted, and the HeNB packages the Attach Request message into a S1 Initial UE message that includes a new eNB UE S1AP ID, and the HeNB forwards the newly-packaged message to the HeNB-GW to be transmitted to the MME (paragraph [0033]). EIPE teaches that the HeNB-GW is not able to derive the permanent identity of the UE while relaying messages even if the HeNB-GW is able to read the temporary identifier assigned to the UE, and the temporary identifier is encrypted, causing the lack of an ability to correlate the UE’s persistent ID with the UE context (paragraphs [0029], [0030]). As such, the HeNB of EIPE resolves the lack of an ability to correlate the UE by packaging the Attach Request message (paragraph [0033]). The temporary identifier in the Attach Request is encrypted and the newly-packaged message includes the encrypted temporary identifier (i.e. correlation identifier is carried as encoded information within an existing parameter field).
However, KUGE and EIPE do not explicitly teach “the correlation identifier being at least one of carried in an extension field of the respective signaling protocol.”
MURAKAMI is cited to teach “the correlation identifier being at least one of carried in an extension field of the respective signaling protocol” as Extended Capabilities field that includes Capabilities ID, where the designated ID and length of the Extended Capabilities field are transmitted to the base station (paragraphs [1837] – [1839]). The format of the transmission packet includes Extended Capabilities field that includes Capabilities ID (paragraph [1837]). The terminal transmits the packet that includes the Extended Capabilities field to the base station (paragraph [1839]). The packet transmission to the base station includes the ID information that is being transmitted within the extended capabilities field (i.e. the correlation identifier being at least one of carried in an extension field). 
The UE of KUGE transmits the RRC message that includes correlated identification information, where the correlated identification information is modified to include identifier being encrypted of EIPE for the transmission. The modified correlated identification information of KUGE-EIPE is further modified to utilize the extended capabilities field of MURAKAMI for the transmission. 
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation for doing so would have been to provide services to mobile devices, efficiently use network resources, and provide security once the correlation is made, and to improve the data communication speed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YANG et al – the MMTP Session is identified by destination IP Address and destination port number, where the MMTP packet flow (associated with the service component it carries) is identified by a packet_id which is unique within the scope of parent MMTP session, and the properties for each MMTP session are given by MMT signaling messages that are carried within the MMTP session

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468